Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Page 2 makes reference to claims that no longer exist.  
Appropriate correction is required.

Claims 29-31,37,38,43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The end of claim 29 recites “so that the webs can still be reliably wound on winding devices”.  It appears that this is an intended use statement and that the winding devices are not part of the claimed structure.  It is not clear what structure Applicant thinks this statement infers in the separating device.
Claim 30 recites “a sensor unit”   followed by “so that the auxiliary separation means can be brought…..”  
Examiner understands, from the disclosure, that the sensor unit senses the width.  The sensor, itself, does not control the auxiliary separation means.  Is Applicant trying to say that the control unit brings the auxiliary separation means to the separation state?  Examiner notes a control unit is recited later in claim 30, but control of the auxiliary separation means is written in the alternative with the longitudinal separating 
Also in claim 30, is “a sensor unit is provided for detecting a deviation”.  Examiner understands, from the disclosure, that the sensor unit senses the width of the workpiece, and does not detect a deviation.  Did Applicant mean to recite that the later-claimed control unit calculates the deviation?
Claim 43 depends form claim 30, and thus is also rejected.
Claim 45 includes the phrase “within 30 seconds or within 5 seconds”.  This range-within-a-range is indefinite.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29,31,37,38,45 are rejected under 35 U.S.C. 102a1 as being anticipated by Peters et al.(4,831,909), who shows a separating device with all of the recited limitations including;
at least one longitudinal separation means (outer two cutters 4, leftmost and rightmost in figure 2) for separating or severing a first edge region and a second edge region of the flat material, wherein 
an auxiliary separation means (any two interior cutters 4, as seen in figure 2) is provided which can be brought from an auxiliary rest state into an auxiliary separation 
Peters does not cut tubing, but is clearly capable of cutting a thin-walled tube that is flattened and run through the apparatus.  The new recitation about the center region is an intended use.  Peters is capable of cutting a center region that can be wound up.
Claim 31 has been addressed above.
In regard to claim 37, Peters’ longitudinal separation means are positionable to trim whatever amount of trim is desired, including between 0 and 500mm.
With respect to claim 38, the longitudinal separation means and the auxiliary separation means act in parallel.
As for claim 45, the sliding of rods 43,44 from one position to another would take one second at most, thus meeting the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 43, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al.(4,831,909) in view of Noe et al. (2003/0066400).

Noe discusses, in paragraph 0039, the detecting of the width of the workpiece, and subsequent control of the location of longitudinal cutting (30).  It would have been obvious to one of ordinary skill to have added a width sensor to Peters and the subsequent control of positional cutting, as taught by Kawamura, in order to correct for errors in the width (line 62, column 8).  In regard to sensing a “deviation”, see the 112b rejection above.  Noe’s sensor detects the width, just like Applicant’s does.
As for claim 43, note that Noe places his sensor (6) upstream from the longitudinal cutter (30).  See figure 6, and note the feed direction D.

Made of record but not relied on are additional patents showing pertinent width sensors and cutters.

Applicant’s arguments with respect to the prior art rejection have been considered but are not persuasive.
Applicant has overcome some of the rejections under 35 USC 112b, but most remain as elaborated on above.
Applicant has not removed the mention of the claims from page 2 of the specification.
Applicant has requested the rejoinder of claims 48 and 49 if claim 29 is allowable.  Currently, claim 29 is not allowable, but Examiner will reassess this request 
Applicant has overcome the objection to claim 29.
In regard to the rejection by Peters under 35 USC 102, Applicant discusses how the cut material can be wound, but it is not clear what structure this infers in the separating device that is not found in the Peters reference.  See the rejection under 35 USC 112b above.
Applicant argues that Peters could not cut a tube.  Examiner disagrees.  A tube that has been flattened could easily be cut by Peters.  Take note that Applicant has claimed no details of this tube, such as material thickness, resiliency or strength.  Accordingly, Peters need only be capable of cutting the thinnest, weakest and most limp tube material.
In regard to the rejection under 35 USC 103, note that a different reference is now employed.  Further confusing the argument are the significant problems claims 30 has under 35 USC 112b.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724